FILED: ONTARIO COUNTY CLERK 05/07/2021 02:25 PM                                                                INDEX NO. 129465-2021
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 1 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED



                                            Ontario County Clerk Recording Page



       Return To                                                            Matthew J. Hoose, County Clerk
       MARK OTTAVIO CHIECO                                                        Ontario County Clerk
       612 Charlotte Street                                                        20 Ontario Street
       Utica, NY 13501                                                       Canandaigua, New York 14424
                                                                                    (585) 396-4200


       Document Type: SUMMONS + COMPLAINT                                    Receipt Number: 545397


       Plaintiff                                                           Defendant

       CURTIS, KELLY                                                       SPEEDWAY LLC

       Fees

                                                                             Control #:        202105070144
       Total Fees Paid:                                   $0.00
                                                                             Index #:          129465-2021




                                                                             State of New York
                                                                             County of Ontario

                                                                             EFiling through NYSCEF with a total page count of
                                                                             8.




                                                                                               Ontario County Clerk




              This sheet constitutes the Clerk’s endorsement required by section 319 of the Real Property Law of the State of New York


       PK
                                                             Do Not Detach


                                                                 1 of 8
 202105070144                                                                  IndexNO.
                                                                             INDEX  # : 129465-2021
                                                                                          129465-2021
FILED:     ONTARIO COUNTY CLERK 05/07/2021 02:25 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 2 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED




                                              2 of 8
 202105070144                                                                   IndexNO.
                                                                             INDEX    #: 129465-2021
                                                                                           129465-2021
FILED:     ONTARIO COUNTY CLERK 05/07/2021 02:25 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 3 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED




                                              3 of 8
 202105070144                                                                   IndexNO.
                                                                             INDEX    #: 129465-2021
                                                                                           129465-2021
FILED:     ONTARIO COUNTY CLERK 05/07/2021 02:25 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 4 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED




                                              4 of 8
 202105070144                                                                   IndexNO.
                                                                             INDEX    #: 129465-2021
                                                                                           129465-2021
FILED:     ONTARIO COUNTY CLERK 05/07/2021 02:25 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 5 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED




                                              5 of 8
 202105070144                                                                   IndexNO.
                                                                             INDEX    #: 129465-2021
                                                                                           129465-2021
FILED:     ONTARIO COUNTY CLERK 05/07/2021 02:25 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 6 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED




                                              6 of 8
 202105070144                                                                   IndexNO.
                                                                             INDEX    #: 129465-2021
                                                                                           129465-2021
FILED:     ONTARIO COUNTY CLERK 05/07/2021 02:25 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 7 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED




                                              7 of 8
 202105070144                                                                   IndexNO.
                                                                             INDEX    #: 129465-2021
                                                                                           129465-2021
FILED:     ONTARIO COUNTY CLERK 05/07/2021 02:25 PM
NYSCEF DOC. NO. 1 Case 6:21-cv-06561-FPG Document 1-2 Filed 08/31/21 Page 8 of 8NYSCEF: 05/07/2021
                                                                     RECEIVED




                                              8 of 8
